Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 09/21/22. Claims 1-15 are pending in this application.
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. §103 as being unpatentable over Han (US 20180122943 A1).
Regarding claim 1, Han discloses an apparatus comprising: a substrate (10); a conductive plate located over the substrate to couple a ground connection(72/64 coupled to ground, see para [0196]);
a data line located between the substrate and the conductive plate (18/20); a memory cell including:
a first transistor (see left 24) including a first region electrically coupled between the data line and the conductive plate(left 24), and a charge storage structure electrically separated from the first region (see para [0114] disclosing charge storage); and a second transistor (see right 24) including a second region electrically coupled to the charge storage structure and the data line (right 24) (see para [0114] disclosing charge storage); and a conductive line electrically separated from the first and second regions, part of the conductive line spanning across part of the first region of the first transistor and forming a gate of the first and second transistors (see 60 and 70/72).
Further, this office action that the memory device disclosed in Han includes a transistor that is electrically (capacitively) coupled with a capacitor. It would have been obvious to consider a capacitive coupling an electrical coupling. Thus this feature does not distinguish from the cited art.
Regarding claim 2, Han discloses the apparatus of claim 1, wherein the first region includes p-type semiconductor material, and the second region includes n-type semiconductor material (see para [0162]). Further, this office action that the memory device disclosed in Han includes a transistor that is electrically (capacitively) coupled with a capacitor. It would have been obvious to consider a capacitive coupling an electrical coupling. Thus this feature does not distinguish from the cited art.
This office action notes that Han discloses (FIG. 19, substrate 12A of a first conductivity type (for example, p-type) can be a well of the first conductivity type embedded in a well 29 of the second conductivity type, such as n-type. The well 29 in turn can be another well inside substrate 12B of the first conductivity type (for example, p-type). In another embodiment, well 12A can be embedded inside the bulk of the semiconductor wafer of the second conductivity type (for example, n-type). These arrangements allow for segmentation of the substrate terminal, which is connected to region 12A). This office action interprets this citation as disclosing a region with a p-type and n-type material, as well within one having ordinary skill in the art.
Regarding claim 3, Han discloses the apparatus of claim 1, wherein the second region comprises a semiconducting oxide material (see paras [0106] and [0107] disclosing semiconducting oxides). Further, this office action that the memory device disclosed in Han includes a transistor that is electrically (capacitively) coupled with a capacitor. It would have been obvious to consider a capacitive coupling an electrical coupling. Thus this feature does not distinguish from the cited art.
Regarding claim 5, Han discloses the apparatus of claim 1, wherein the first and second transistors have different threshold voltages (see para [0115] disclosing different voltages).
Regarding claim 6, Han discloses the apparatus of claim 1, wherein the first transistor has a first threshold voltage less than zero when the charge storage structure is in a first state, and the first transistor has a second threshold voltage less than zero when the charge storage structure is in a second state, and the first and second states represent different values of information stored in the memory cell (see paras [0145] and [0146] disclosing different operational voltages).
Regarding claim 7, Han discloses the apparatus of claim 1, further comprising an additional memory cell, wherein the memory cell is included in a first deck of memory cells of the apparatus, the additional memory cell is included in a second deck of additional memory cells of the apparatus, and the first deck of memory cells and the second deck of memory cells are located in different levels of the apparatus (see fig 24 disclosing different decks).

Allowable Subject Matter
Claim 4 recites allowable subject matter. In particular, the cited art do not disclose an additional data line located between the substrate and the conductive plate (see 90, 94a/b/92); and an additional memory cell, the additional memory cell including: a first additional transistor including a first additional region electrically coupled to the additional data line and the conductive plate, and an additional charge storage structure electrically separated from the first additional region; and a second additional transistor including a second additional region electrically coupled to the additional charge storage structure and the additional data line; wherein the conductive line is electrically separated from the first and second additional regions, and an additional part of the conductive line spans across part of the first additional region of the first additional transistor and part of the second additional region of the second additional transistor.
Claim 8 recites allowable subject matter. In particular, the cited art do not disclose an apparatus comprising: a first conductive region located in a first level of the apparatus; a second conductive region located in the first level of the apparatus and electrically separated from the first conductive region; a conductive plate located in a second level of the apparatus; a first memory cell including a first charge storage structure, a first region to conduct a current between the first conductive region and the conductive plate during a first operation of the apparatus, and a second region to conduct a current between the first conductive region and the first charge storage structure during a second operation of the apparatus; a second memory cell including a second charge storage structure, a first additional region to conduct a current between the second conductive region and the conductive plate during a third operation of the apparatus, and a second additional region to conduct a current between the second conductive region and the second charge storage structure during a fourth operation of the apparatus; a dielectric between the first and second memory cells, the dielectric including a first side contacting the first region, and a second side contacting the first additional region; and a conductive line electrically separated from the first and second regions and the first and second additional regions, and part of the conductive line spanning across part of the first and second regions and part of the first and second additional regions. Claims 9-15 depend from claim 8 and are also allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813